Citation Nr: 0947156	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  06-13 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for macroglobulinemia, 
claimed as non-Hodgkin's lymphoma.


REPRESENTATION

Veteran represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to May 1969, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  The Veteran resides in the 
jurisdiction of the Washington, DC RO.

In May 2008, the Veteran testified at a hearing before the 
undersigned Veterans Law Judge.

The Board previously remanded this matter in August 2008.  In 
July 2009, the Board sought an advisory medical opinion from 
the Veterans Health Administration (VHA).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam era.

2.  A current diagnosis of non-Hodgkin's lymphoma is not 
shown.

3.  The competent and probative medical evidence of record 
raises a doubt to be resolved in the Veteran's favor that 
macroglobulinemia is related to exposure to herbicide agents 
during service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, service 
connection for macroglobulinemia is warranted.   38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  When VA receives a complete or 
substantially complete application, it will notify the 
claimant of any information and medical or lay evidence that 
is necessary to substantiate the claim.  VA will inform the 
claimant which information and evidence, if any, the claimant 
is to provide to VA and which information and evidence, if 
any, that VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2009). 

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2009).  
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The RO provided the Veteran with VCAA notice on his claim in 
an April 2005 letter.  The letter informed the Veteran of the 
evidence required to substantiate his claim.  The April 2005 
letter explained what evidence VA had received and informed 
the Veteran what evidence VA was responsible for obtaining 
and what evidence VA would attempt to obtain on his behalf.  
This notice complied with the timing requirements set forth 
in Pelegrini, as it was provided prior to the initial 
unfavorable rating decision.

A separate May 2006 letter provided notice of how disability 
ratings and effective dates are determined.   

The RO made reasonable efforts to assist the Veteran with the 
development of his claim.  The service records and relevant 
post-service VA and private medical records have been 
obtained and associated with the claims file.  The Veteran 
has not identified any outstanding evidence.  Several medical 
opinions have been obtained.  

The Board finds that all necessary development and 
notification has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.   See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis of Claim

Legal Criteria - Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. §§ 1110 (West 2002).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

The law provides a presumption of service connection for 
certain diseases that become manifest after separation from 
service for veterans who served in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 
3.307(a)(6), 3.309(e) (2009).  A veteran, who during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to Agent Orange, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during service.  38 U.S.C.A. § 
1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).

VA regulations provide that if a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service connected, 
if the requirements of 38 C.F.R. § 3.307(a) are met, even if 
there is no record of such disease during service: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes (also known as Type II diabetes mellitus); Hodgkin's 
disease; chronic lymphocytic leukemia (CLL); multiple 
myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostrate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and, soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2009).  The diseases 
listed at § 3.309(e) shall have become manifest to a degree 
of 10 percent or more at any time after service, except that 
chloracne or other acneform disease consistent with porphyria 
cutanea tarda, and acute subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within 
a year after the last date on which the veteran was exposed 
to an herbicide agent during active military, naval or air 
service.  38 C.F.R. § 3.307(a)(6)(ii).  For purposes of this 
section, the term acute and subacute peripheral neuropathy 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  § 3.309(e), 
Note 2.

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341, 346 
(1994); see also 61 Fed. Reg. 41,442, 41,449 and 57,586, 
57,589 (1996); 67 Fed. Reg. 42,600, 42,608 (2002).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has determined that a veteran is not 
precluded from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 
(Fed. Cir. 1994).

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in the case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

B.  Factual Background and Analysis

The Veteran served on active duty from May 1966 to May 1969.  
The Veteran served in Vietnam during the Vietnam era and is 
therefore presumed to have been exposed to Agent Orange.

VA medical records dated in 2004 noted an impression of MGUS 
(IgM variety).  VA records noted that the nature of MGUS, 
Waldenstrom's and the future possibility of lymphoma were 
discussed with the Veteran.  

The Veteran had a VA examination in September 2005.  The 
examining physician indicated that the claims file was reviewed.  
The examiner noted that the Veteran noted was diagnosed with 
abnormal macroglobinemia of the Waldenstrom's type in 2004.  The 
opinion noted that the Veteran had recently been evaluated at the 
hematology clinic, where the impression MG less IGM variety with 
polyneuropathy was made with Waldenstrom's and the future 
possibility to develop lymphoma.  The examiner stated, "At this 
point, the patient is certainly a suspect for the development of 
non-Hodgkin' lymphoma at a later date but does not actively have 
this disease at this time."

In January 2006, the Veteran submitted a medical opinion from a 
VA specialist in hematology and oncology.  The opinion noted that 
the Veteran was diagnosed with MGUS in December 2004.  It was 
noted that the Veteran was aware of the future possibility that 
MGUS may progress into Non-Hodgkin's lymphoma.  

In his April 2006 substantive appeal, the Veteran stated that, 
although his condition had not progressed completely into non-
Hodgkin's lymphoma, there was a probability or possibility that 
it would progress.

The Veteran had a Board hearing in May 2008.  The Veteran 
testified that he was diagnosed with Waldenstrom's 
macroglobulinemia in 2004.  The Veteran's representative noted 
the Veteran's contention that Waldenstrom's macroglobulinemia 
increases his chances of developing non-Hodgkin's lymphoma.  

The Veteran submitted an opinion from a private physician, Dr. 
N.D., M.D., dated in December 2008.  Dr. N.D. stated that prior 
laboratory testing performed at the VA in Washington, D.C. showed 
monoclonal IgM protein in the serum.  He also noted that the 
Veteran has moderate to severe peripheral neuropathy.  Dr. N.D. 
stated that, "All of this is consistent with a diagnosis of 
Waldenstrom's macroglobulinemia, which is a type of non-Hodgkin's 
lymphoma."

A September 2008 letter from Dr. J.A., M.D., indicated that the 
Veteran had been followed in the hematology clinic for monoclonal 
gammopathy with associated severe peripheral neuropathy.  Dr. 
J.A. stated that this would be considered in the sphere of 
Waldenstrom's macroglobulinemia, as a likely result of Agent 
Orange.  

The Board remanded this case in January 2009 in order to obtain a 
VA examination.  A VA nurse practitioner reviewed the claims file 
and indicated that the Veteran does not currently have a form of 
non-Hodgkin's lymphoma.  The examiner stated that monocolonal 
gammopathy of uncertain significance (MGUS) is a form of plasma 
cell dysrasia but is not considered a malignant disease.  The 
examiner indicated that this occurs in about one percent of the 
population over 50 years of age and stated that in some patients 
it progresses to overt multiple myeloma or Waldenstrom's 
macroglobulinemia, which are malignant diseases.  It was noted 
that in IgM MGUS, about 20 percent progress from a benign 
gammopathy to a malignant disease.  

A February 2009 opinion from Dr. D.H., M.D., noted pertinent 
laboratory findings in December 2008 revealed significantly 
elevated quantitative IgM levels over the levels obtained in 
October 2008.  Dr. D.H. stated that the findings are consistent 
with an evolving lymphoproliferative disorder such as 
Waldenstrom's macroglobulinemia.

In July 2009, the Board obtained a medical opinion from a VA 
physician who is a chief of hematology and oncology at a VA 
Medical Center.  The Board asked the physician to provide an 
opinion regarding whether the Veteran currently has non-Hodgkin's 
lymphoma.  The physician opined that there is no evidence in the 
medical record that the Veteran has lymphoma.  The examiner noted 
that, in order to know if the Veteran has lymphoma, either a bone 
marrow biopsy and aspirate or a lymph node biopsy would need to 
have been performed.

The Board requested that the examiner address whether monoclonal 
gammopathy is more likely than not related to Agent Orange 
exposure.  The examiner stated that there is no specific 
information to his knowledge that links Agent Orange exposure to 
monoclonal gammopathy.  The examiner noted that there have been 
recent reports that exposure to pesticides increases the 
likelihood of monoclonal gammopathies in agricultural workers.  
The examiner stated that none of these reports addressed Agent 
Orange, as it is not used for agricultural applications.

The examiner noted that, from a review of the chart, it appeared 
that hematologists who have followed the Veteran at the VA and 
privately felt that he had a low titer monoclonal gammopathy of 
unknown significance.  The Veteran was not felt to have any signs 
or symptoms of lymphoma, and therefore no further testing was 
done.  The examiner noted that no CT scans were done to look for 
lymphoma and no bone marrow was done to look for lymphoma, 
especially Waldenstrom's macroglobulinemia associated low grade 
lymphoma.  The examiner indicated that, as these lymphomas are 
indolent and usually are not treated in asymptomatic individuals, 
the lack of tests is understandable and not indicative of any 
mismanagement.  The examiner continued that, in regard to the 
diagnosis of Waldenstrom's Macroglobulinemia, the diagnostic test 
that is essential is a bone marrow biopsy and aspirate 
demonstrating bone marrow involvement by a lymphoplasmacytic 
lymphoma.  The examiner stated that this has not been done, and 
therefore, the Veteran has no indication of having this disease.  

The Board concludes that service connection for non-Hodgkin's 
lymphoma is not warranted on presumptive basis.  In determining 
whether service connection is warranted on a presumptive basis, 
the key issue is whether the Veteran currently has non-Hodgkin's 
lymphoma.  The medical opinions on this issue differ.  Dr. J.A. 
stated that the Veteran's condition is a form of non-Hodgkin's 
lymphoma.  The September 2005 opinion found that the Veteran did 
not actively have non-Hodgkin's lymphoma but could develop non-
Hodgkin's lymphoma at a later date.  The January 2006 opinion 
from a VA physician indicated that MGUS may progress into non-
Hodgkin's lymphoma.  The July 2009 VHA opinion stated that there 
is no evidence in the record that the Veteran has lymphoma.  In 
sum, because the majority of the medical opinions in the record 
indicate that the Veteran did not currently have non-Hodgkin's 
lymphoma, the Board finds that there is a preponderance of the 
evidence against a grant of service connection for non-Hodgkin's 
lymphoma on a presumptive basis.   

The Board now turns to the issue of whether service 
connection is warranted of macroglobulinemia on a direct 
basis.  The issue of a causal relationship between Agent 
Orange exposure and Waldenstrom's macroglobulinemia was 
addressed in the September 2008 opinion by Dr. J.A. and the 
July 2009 VHA opinion.  Dr. J.A. indicated that Waldenstrom's 
macroglobulinemia was a likely result of Agent Orange.  The 
July 2009 VA medical opinion found that there is no specific 
information linking monoclonal gammopathy to Agent Orange 
exposure but noted that there have been recent reports that 
exposure to pesticides increases the likelihood of monoclonal 
gammopathies in agricultural workers.  The Board finds that 
these medical opinions place the evidence in equipoise.  When 
the evidence is in equipoise, under § 5107, reasonable doubt 
is resolved in the Veteran's favor.  Accordingly, the Board 
therefore concludes that service connection for 
macroglobulinemia is warranted.  


ORDER

Service connection for macroglobulinemia is granted.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


